Citation Nr: 0329988	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include jungle rot of the feet.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claims for service 
connection for a skin disorder, claimed as jungle rot of the 
feet, a bilateral knee disorder and stomach ulcers.  The 
veteran filed a timely appeal to these adverse 
determinations.

The veteran requested a hearing to be held via 
videoconference before a Veterans Law Judge from the Board, 
and such a hearing was scheduled according to a September 
2003 notification letter.  A hearing date was set for October 
21, 2003, and the veteran was so notified.  According to a 
notation contained in the claims file, the veteran did not 
appear for the scheduled hearing.  Given that no request for 
a postponement, showing of good cause for failure to appear, 
or proper request for a new hearing is of record, appellate 
review of the case may now proceed as though the request for 
a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2003).


REMAND

Following a review of the record, the Board has determined 
that a remand is required in this case prior to appellate 
adjudication of the veteran's claims for several reasons.  
First, the Board notes that for injuries which were alleged 
to have been incurred in combat, 38 U.S.C.A. § 1154(b) 
provides a relaxed evidentiary standard of proof to determine 
service connection.  Collette v. Brown, 82 F.3d 389 (1996).  
The Board observes that there is some evidence of record 
which suggests that the veteran may be a combat veteran, 
although the evidence is somewhat unclear.  A review of the 
veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, indicates that the veteran's 
military occupational specialty (MOS) while stationed in 
Vietnam was a "Mortar Man," which is a specialty which, on 
its face, appears to be consistent with a combat role.  
However, the veteran's service records do not otherwise 
contain any entries which show that he received any 
decorations or performed any specific details that would have 
placed him in combat situations.  See Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998).  In addition, the veteran himself 
has not asserted that he was in combat, or asserted that his 
current disabilities are related thereto.  Furthermore, the 
veteran has submitted relatively little in the way of written 
argument in support of his claims, and he failed to report 
for his scheduled videoconference hearing before a Veterans 
Law Judge which could have provided some insight into this 
issue.  Therefore, the Board finds that the RO should contact 
the veteran and ask him whether he engaged in combat with the 
enemy and whether he is claiming that his disabilities are 
related to such combat.  If, and only if, the veteran 
responds that he engaged in combat and that his disabilities 
are related thereto, then the RO should undertake appropriate 
measures to determine whether there exists supporting 
evidence which confirms the veteran's participation in 
combat, to particularly include obtaining the veteran's 
official service personnel records (201 File).

Second, in reviewing the veteran's claim, the Board observes 
that it appears that there may be existing VA treatment 
records which have not been associated with the veteran's 
claims file.  Specifically, the Board observes that in his 
notice of disagreement, received by VA in May 2002, the 
veteran stated that "Since [] 1970 when I came out of the 
service I have been Treated for stomach ulcers in Amarillo, 
Austin, and Temple and I am still receiving Medical 
treatments.  There are records on file in Amarillo, Austin 
and Temple."  The RO has requested, and received, all such 
records from January 1970 to the present from the Amarillo, 
Texas VA Medical Center (VAMC).  However, while the RO 
requested all medical records from the Temple, Texas VAMC 
from July 2000 to the present, it does not appear that it has 
requested any medical records prior to that date.  Similarly, 
while the RO requested all medical records from the Central 
Texas Health Care System, which encompasses the VAMCs in 
Waco, Temple and Marlin as well as the Austin, Texas 
Outpatient Clinic (OPC), from May 1997 to the present, it 
does not appear that it has requested any medical records 
prior to that date.  Therefore, the Board finds that a 
request for medical treatment records from the Temple, Texas 
VAMC and the Austin, Texas OPC for the interim period from 
the date of the veteran's discharge from service until May 
1997, the earliest date such records have been requested, 
needs to be accomplished prior to final adjudication of the 
veteran's appeal.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1995); see also Bell v. Derwinski, 2 Vet. App. 611, 612-613 
(1992) (the VA has constructive, if not actual, knowledge of 
records generated by the VA); Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-373 (1992) (when the VA has knowledge of 
relevant records, the BVA must obtain these records before 
proceeding with the appeal).

Third, the Board observes that the veteran was diagnosed with 
skin disorders of the lower extremities while in service, 
including cellulitis of the right foot and dyshidrosiform 
eczema of both feet in May 1970.  A treatment record in June 
1970 indicates that the disorder was controlled, and no skin 
disorder was noted on the veteran's discharge examination in 
December 1970.  The veteran has recently been diagnosed as 
suffering from chronic dermatitis of the right ankle in May 
2001.  However, it is unclear whether either the skin 
disorders noted in service or the current skin disorder 
constitutes "jungle rot," as claimed by the veteran, or 
whether the veteran's current skin disorder is otherwise 
related to the diagnoses of skin disorders in service in May 
1970.  Therefore, the Board finds that a VA dermatological 
examination is needed in order to resolve these medical 
questions.

Further, during the pendency of this appeal, Congress passed 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  In this case, 
the veteran's claim was filed in April 2001, after the 
November 2000 effective date of the VCAA.  Thus, the 
provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003). 

The Board observes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
ask him whether he engaged in combat with 
the enemy and whether he is claiming that 
his disabilities are related to such 
combat.  If, and only if, the veteran 
responds that he engaged in combat and 
that his disabilities are related 
thereto, then the RO should undertake all 
appropriate development to determine the 
veteran's combat status.  This 
development should include, at a minimum, 
requesting and reviewing the veteran's 
service personnel records (201 File) to 
investigate his duty assignments while 
stationed in Vietnam from June to 
September 1969.

2.  The RO should request all VA 
outpatient treatment notes dated from 
January 1970 to May 1997 from the Temple, 
Texas VAMC and the Austin, Texas OPC.  
All such records obtained should be 
associated with the veteran's claims 
file.

3.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the nature and severity of any 
skin disorder present.  In particular, 
the examiner should render an opinion as 
to whether the veteran currently suffers 
from "jungle rot" of the lower 
extremities or any current residuals of a 
prior "jungle rot" infection.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Any and all tests deemed 
necessary by the examiner for a full 
evaluation should be accomplished.  
Following his examination, the examiner 
should offer an opinion as to the 
likelihood that any current skin disorder 
was incurred in, or is otherwise 
etiologically related to, the veteran's 
period of military service from December 
1968 to December 1970, to include the 
diagnoses of cellulitis of the right foot 
and dyshidrosiform eczema of both feet in 
May 1970.

4.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and ensure that all indicated 
actions are complete.  In particular, the 
RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to service connection for a 
skin disorder, to include jungle rot of 
the feet, a bilateral knee disorder, and 
stomach ulcers, with due consideration 
given to the relaxed evidentiary standard 
of proof to determine service connection 
provided by 38 U.S.C.A. § 1154(b) if it 
is determined that the veteran served in 
combat.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



